Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered July 24, 2003. The order terminated the parental rights of respondent with respect to his two oldest children.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner commenced this proceeding seeking *901to terminate the parental rights of respondent with respect to his two oldest children on the ground of permanent neglect. Respondent admitted the allegations of permanent neglect and, after a dispositional hearing, Family Court granted the petition. Contrary to respondent’s contention, a suspended judgment, i.e., “a brief grace period designed to prepare the parent to be reunited with the child (Family Ct Act § 633),” was not appropriate in this case (Matter of Michael B., 80 NY2d 299, 311 [1992]). The record establishes that respondent is unable to care for his children, who have special needs, and has engaged in acts of domestic violence. Present—Pigott, Jr., P.J., Wisner, Hurlbutt, Lawton and Hayes, JJ.